UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-7025


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

           v.

JOSHUA JULIUS COLE,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:09-cr-00327-D-1)


Argued:   September 17, 2015             Decided:   October 14, 2015


Before NIEMEYER, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Stephen Clayton Gordon, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Raleigh, North Carolina, for Appellant.        Phillip
Anthony Rubin, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.    ON BRIEF: Thomas P. McNamara,
Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Raleigh, North Carolina, for Appellant. Thomas G. Walker, United
States Attorney, Jennifer P. May-Parker, Assistant United States
Attorney, Kristine L. Fritz, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       In     2010,       Joshua    Cole       pled     guilty      to     conspiracy        to

distribute, and possession with intent to distribute, more than

50    grams    of     cocaine      base   and       cocaine.       The     district       court

calculated      Cole’s       advisory      sentencing        guidelines         range   to    be

292-365       months.            Then,    the       district       court        granted      the

government’s            motion     for     a    downward          departure       based       on

substantial assistance and sentenced Cole to 174 months.                                      In

2014, Cole filed a motion for reduction of sentence under 18

U.S.C. § 3582(c), relying on the 2010 retroactive amendments to

the    crack    cocaine       guidelines.            Cole    argued      that     under      the

amended guidelines, his advisory range should be 262-327 months.

Because the district court had granted a 40% reduction at the

original sentencing hearing, Cole requested the same reduction

to the new advisory range and sought a sentence of 156 months.

The district court noted that Cole was eligible for a sentence

reduction, but denied the motion.                    We affirm.

       We   review       a   district     court’s       decision      on    a    motion      for

sentence reduction for abuse of discretion.                           A district court

must   follow       a    two-step    approach         when    it   decides       whether      to

modify an imprisonment term pursuant to a retroactive amendment

to the sentencing guidelines.                  See Dillon v. United States, 560

U.S. 817, 827 (2010).               First, it must determine the prisoner’s

eligibility for a sentence reduction.                       Id.    Second, the district

                                                3
court       must    “consider      any   applicable      §    3553(a)        factors   and

determine          whether,        in    its       discretion,         the      reduction

authorized...is            warranted     in     whole   or    in     part     under    the

particular circumstances of the case.”                  Id.

       Cole concedes that the district court fulfilled the first

prong of the two-step Dillon approach when it noted that Cole

was eligible for a sentence reduction.                   He argues, however, that

the district court abused its discretion when it found, under

the second prong of the Dillon analysis, that the reduction was

unwarranted in Cole’s case.                   Cole contends that the district

court’s description of him shows that the district court did not

fully consider the applicable § 3553(a) factors.                           Specifically,

Cole points to the district court’s use of the present tense

when       it   said,    “[Cole]    is   a    recidivist      [with]    a     deplorable,

violent         criminal    history...a       history   of    substance       abuse...and

essentially no work history.” *                (J.A. 32, emphasis added).              Cole

argues that by failing to acknowledge his efforts in prison to

address          those     problems,      the      district        court      must     have

impermissibly failed to take them into account.




       *
       We note the court’s description is accurate. Any remedial
measures taken in prison do not erase a “violent criminal
history” or “a history of substance abuse,” nor do they
significantly alter his work history. See J.A. 32.



                                               4
     When   we   review    a   decision         on   a   motion    for   a   sentence

reduction   we   presume   that      the       district    court   considered       the

applicable § 3553(a) factors and other relevant matters “absent

a contrary indication.”        See United States v. Smalls, 720 F.3d

193, 195-96 (4th Cir. 2013).          Here, the record not only fails to

offer such a contrary indication, it confirms that the district

court did in fact consider the § 3553(a) factors.                    In its order,

the district court clearly stated, “[t]he court has reviewed the

entire   record.”    J.A.      32.     Further,          it   is   clear     that   the

district    court   considered       all        factors,      including      any    new

developments since the original sentencing, when it concluded,

“[t]he court remains convinced today, as it was on [the date of

the original sentencing], that Cole received the sentence that

was sufficient but not greater than necessary under 18 U.S.C. §

3553(a).”   Id. at 32-33 (emphasis added).

     In our view, the district court adequately considered the §

3553(a) factors when it denied Cole’s § 3582(c) motion for a

sentence reduction.        We therefore affirm the district court’s

denial of Cole’s motion for a sentence reduction.

                                                                             AFFIRMED




                                           5